Richard B. Adkisson, Chief Justice, dissenting. On the first point argued I dissent because the record does not reflect that appellant knowingly waived her right to counsel as is required to be shown by the State. See Carnley v. Cochran, 369 U.S. 506 (1962); Miranda v. Arizona, 384 U.S. 436 (1966). On the second point argued I dissent because the record does not reflect that appellant knowingly and intelligently entered a plea of guilty to 21 forgery counts for which she was sentenced to one year each to be served consecutively. See Boykin v. Alabama, 395 U.S. 238 (1966); North Carolina v. Alford, 400 U.S. 25 (1970); Deason v. State, 263 Ark. 56, 562 S.W.2d 79 (1978); Byler v. State, 257 Ark. 15, 513 S.W.2d 801 (1974); A.R.Cr.P., Article VII, Pleas of Guilty and Nolo Contendere (Repl. 1977). The arrangement made for a plea of guilty to certain offenses conditioned on being found guilty of other certain offenses amounts to no more than a wager on the outcome of the jury verdict. I am hereby authorized to state that Purtle, J., joins in this dissent.